Citation Nr: 1416469	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-23 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to payment of attorney fees based on the grant of service connection for prostate cancer status post radical retropubic prostatectomy, rated at 60 percent from July 24, 2003.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1969 and from October 1974 to August 1982.  The appellant is the Veteran's private attorney.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that the attorney was not eligible for fees.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the interested parties to the simultaneously contested claim regarding any further action required.


REMAND

On the July 2011 VA Form 9, the appellant requested a Board hearing to be held at the local RO (i.e., a Travel Board hearing); however, a Travel Board hearing has not yet been scheduled.  Pursuant to 38 C.F.R. § 20.700 (2013), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Because the appellant has expressed a desire for a Board hearing, and because Travel Board hearings are scheduled by the RO, the Board is remanding the case for that purpose.  See 38 C.F.R. §§ 20.700, 20.704(a) (2013).  

This is a simultaneously contested claim.  A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. 
§ 20.3(p) (2013).

Because this is a simultaneously contested claim, special procedural regulations are applicable.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2013).  It appears this procedural step was taken when a copy of the May 2010 letter decision was mailed to both the Veteran and the appellant (attorney).

After a Notice of Disagreement has been filed in a simultaneously contested claim, all interested parties are furnished with a copy of a Statement of the Case. 38 C.F.R. § 19.101 (2013).  It appears this procedural step was completed with the mailing of a copy of the July 2011 statement of the case to both the Veteran and the appellant (attorney).

Pursuant to 38 C.F.R. § 19.102 (2013), when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal is furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A (West 2002).  It does not appear from the record if the content of the July 2011 appellant's substantive appeal was furnished to the Veteran.  If the content of the appellant's substantive appeal has not been furnished to the Veteran, such procedural step will need to be taken in this case. 

Under VA regulatory criteria, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and their representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) (2013).

Accordingly, the issue of entitlement to attorney's fees based on the grant of service connection for prostate cancer, status post radical retropubic prostatectomy, rated at 60 percent from July 24, 2003, is REMANDED for the following action:

Schedule a Travel Board hearing at the RO before a Veterans Law Judge, and follow the procedures outlined under 38 C.F.R. § 20.713(a) pertaining to hearings in simultaneously contested claims, which include written notice to both the appellant and the Veteran of the date, time, and place of such a hearing.

The purpose of this REMAND is to insure the procedural requirements regarding contested claims have been complied with and to satisfy a Board hearing request.  The interested parties to the simultaneously contested claim have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


